Exhibit 10(e)

 

APPENDIX A

 

AMENDED 2015 RESTRICTED UNITS PROVISIONS

 

On June 1, 2015, Protective Life Corporation (the “Company”) granted you
restricted units (“Restricted Units”) that, subject to the satisfaction of the
applicable terms and conditions related to such Restricted Units, including, but
not limited to, the satisfaction of the applicable service vesting conditions
specified below, will entitle you to receive a cash amount based on the
Company’s Tangible Book Value.  You have also received a 2015 Restricted Unit
Award Letter (the “Award Letter”), which together with these Provisions for 2015
Restricted Units (“2015 Restricted Unit Provisions”), constitutes your
“Restricted Unit Award.”

 

1.                                      Award.

 

(a)                                 General Provisions.  The number of
Restricted Units that you have been awarded, and the Grant Date of the
Restricted Units, are set forth in your Award Letter.

 

(b)                                 Definitions.  For purposes of these 2015
Restricted Unit Provisions, the following terms shall have the following
meanings:

 

“Board” shall mean the Board of Directors of the Company.

 

“Change in Control” shall mean the occurrence after June 1, 2015 of one or more
of the following: (i) any one person or more than one person acting as a group
(as provided in Code Section 409A) other than Parent or any of its affiliates
(such person or group, an “Acquiring Person”) acquires ownership of the
Company’s stock that, together with stock previously held by the Acquiring
Person, constitutes more than 50% of the total fair market value or more than
50% of the total voting power of the Company, or (ii) an Acquiring Person
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Acquiring Person) assets from the Company that
have a total gross fair market value equal to or more than 80% of the total
gross fair market value of the Company’s assets immediately before such
acquisition or acquisitions.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.

 

“Committee” shall mean the Compensation and Management Succession Committee of
the Board (or such other committee of the Board as the Board shall designate
from time to time) or any subcommittee thereof.

 

“Merger” means the merger of another subsidiary of Parent with and into the
Company as of February 1, 2015.

 

1

--------------------------------------------------------------------------------


 

“Participant” shall mean each person (including you) employed by the Company, or
a Subsidiary, who is selected by the Committee to receive a Restricted Unit
Award under the 2015 Restricted Unit Provisions.

 

“Parent” shall mean The Dai-ichi Life Insurance Company, Limited.

 

“PL Tangible Book Value” shall mean the Company’s consolidated GAAP book value
of equity less accumulated other comprehensive income, less goodwill created by
the Merger (net of impairments), less other intangible assets created by the
Merger (net of deferred taxes, accumulated amortization, and impairment), plus
all dividends paid in excess of planned amounts during the vesting period, plus
any lost income (determined based on the 30 year treasury rate) on dividends in
excess of planned amounts (plus any management fee paid to the Parent).

 

“PL Tangible Book Value Per Unit” as of any date shall mean the quotient of
(i) PL Tangible Book Value as of the most recent audited balance sheet date last
preceding the date of determination divided by (ii) the Total PL Units as of the
date of determination.

 

“Subsidiary” shall mean any corporation of which the Company possesses directly
or indirectly fifty percent (50%) or more of the total combined voting power of
all classes of stock of such corporation and any other business organization,
regardless of form, in which the Company possesses directly or indirectly fifty
percent (50%) or more of the total combined equity interests in such
organization.

 

“Total PL Units” shall be the number of units equal to (i) the number of units
determined by dividing (x) PL Tangible Book Value as of the most recent audited
balance sheet date last preceding June 1, 2015 by (y) $100; plus (ii) the number
of units determined by dividing (A) the dollar amount or value of any capital
contribution made to the Company directly or indirectly by the Parent during the
award period by (B) the PL Tangible Book Value Per Unit determined as of the
date of the most recent audited balance sheet preceding the date the capital
contribution is made.

 

2.                                      Vesting and Payment of Restricted Units.

 

(a)                                 General Vesting Rule.  Unless vested on an
earlier date as provided in these 2015 Restricted Unit Provisions, 50% of your
Restricted Units will vest on December 31, 2017, and the remaining 50% of your
Restricted Units will vest on December 31, 2018, subject in each case to your
continued employment through such date.

 

(b)                                 Payment of Restricted Units.  Restricted
Units that become vested in accordance with paragraph 2(a) shall be settled in
cash not later than the March 15 immediately following the date as of which such
Restricted Units become vested based on the Per-Unit Tangible Book Value.

 

3.                                      Change in Control.  In the event of a
Change in Control, all of your Restricted Units will immediately vest and shall
be settled in cash, based on the Per-Unit Tangible Book

 

2

--------------------------------------------------------------------------------


 

Value, within 60 days following the date on which the Change in Control occurs.

 

4.                                      Termination of Employment.

 

(a)                                 Death, Disability or Normal Retirement.  If
your employment is terminated by death, disability (as determined in accordance
with generally applicable Company policies) or by retirement on or after normal
retirement age under the terms of any retirement plan maintained by the Company
or a Subsidiary, your Restricted Units will vest in full.

 

(b)                                 Early Retirement.  Unless the Committee
determines to provide for treatment that is more favorable to you on such terms
and conditions as the Committee may determine, if your employment with the
Company and its Subsidiaries terminates due to retirement before normal
retirement age, a pro-rated portion of your Restricted Units will immediately
vest. The portion of your Restricted Units that would otherwise have become
vested based on employment through each of December 31, 2017 and December 31,
2018 will be separately calculated by multiplying (1) the number of unvested
Restricted Units that would become vested at the applicable date by (2) a
fraction, the numerator of which is the number of complete and partial calendar
months between January 1, 2015 and your retirement date, and the denominator of
which is (x) 36, in the case of the portion of the Restricted Units that would
become vested at December 31, 2017, and (y) 48, in the case of the portion of
the Restricted Units that would become vested at December 31, 2018.  Any
Restricted Units that do not vest upon your early retirement pursuant to the
preceding sentence will be forfeited.

 

(c)                                  Involuntary Termination.  If your
employment is involuntarily terminated by the Company, all of your Restricted
Units will immediately vest unless, if your employment is involuntarily
terminated by the Company prior to July 30, 2016, the Committee determines
otherwise (and subject to such conditions as the Committee may determine). 
Notwithstanding the foregoing, this provision shall not apply if your
termination is for “Cause.”  For purposes of this award, “Cause” shall mean
(1) your conviction or plea of nolo contendere to a felony; (2) an act or acts
of extreme dishonesty or gross misconduct; or (3) violation of the Company’s
Code of Business Conduct.

 

(d)                                 Other Termination.  Unless the Committee
determines to provide for treatment that is more favorable to you on such terms
and conditions as the Committee may determine, if your employment is terminated
for Cause prior to the date payment is made in respect of your Restricted Units
under paragraph 2(b) or for any reason not set forth in paragraphs 4(a), (b) or
(c) prior to the applicable vesting dates specified in paragraph 2(a), your
unvested Restricted Units will be forfeited.

 

(e)                                  Payment of Vested Restricted Units.  Any
Restricted Units that become vested under this paragraph 4 by reason of your
termination of employment prior to the date such Restricted Units would
otherwise have become vested pursuant to paragraph 2(a) shall nonetheless be
payable at the same time and in the same manner as they would have been paid
under paragraph 2(b) if you had remained in the Company’s employment through
each of the applicable dates specified in paragraph 2(a).

 

3

--------------------------------------------------------------------------------


 

5.                                      Federal Income Tax Consequences.

 

(a)                                 General.  The following description of the
federal income tax consequences of the Restricted Units is based on currently
applicable provisions of the Code, and is only a general summary.  The summary
does not discuss state and local tax laws, which may differ from the federal tax
law, or federal estate, gift and employment tax laws.  You are urged to consult
with your own tax advisor regarding the application of the tax laws to your
particular situation.

 

(b)                                 Grant of Restricted Units.  This grant of
Restricted Units will not subject you to federal income tax.

 

(c)                                  Payment of Restricted Units.  You will
recognize ordinary income for federal income tax purposes on the date the
Restricted Units are earned and paid (the “Payment Date”), unless you have made
an effective election under the Company’s Deferred Compensation Plan for
Officers (“Deferred Compensation Plan”), as discussed in paragraph 5(d).  The
amount of income recognized will be equal to the aggregate amount of cash paid.

 

(d)                                 Deferred Compensation Plan.  You may elect
to defer payment in respect of your vested Restricted Units, and the recognition
of taxable income with respect to such payment, by making deferral elections
under the Deferred Compensation Plan.  If you make effective deferral elections,
you will recognize ordinary income when the amount derived from the deferred
portion of your Restricted Units payment is paid from the Deferred Compensation
Plan, in an amount equal to the amount of cash paid.

 

You will be provided with more information about this deferral opportunity and
the Deferred Compensation Plan.

 

(e)                                  ERISA.  This Restricted Unit Award is not
qualified under Section 401(a) of the Code and is not subject to any of the
provisions of the Employee Retirement Income Security Act of 1974.

 

6.                                      Tax Withholding.  The Company will
withhold from your Restricted Units payment (or your payment from the Deferred
Compensation Plan, if you have made deferral elections under that plan in
respect to your Restricted Units) an amount in cash sufficient to satisfy any
applicable federal, state or local tax withholding obligation.

 

7.                                      Non-transferability of Restricted
Units.  Your Restricted Units may not be assigned, pledged, or otherwise
transferred, except upon your death by the laws of intestacy or descent and
distribution.

 

8.                                      Beneficiary Designations.  You may name
a beneficiary or beneficiaries (who must be members of your family and who may
be named contingently or successively) with respect to your rights under your
Restricted Unit Award (including the right to receive any payment in respect of
Restricted Units after your death) by submitting a written beneficiary
designation in a form acceptable to the Company.  Any such designation will be
effective only

 

4

--------------------------------------------------------------------------------


 

when filed with the Company’s Chief Accounting Officer (or such other person as
the Company may designate) before your date of death, and will (unless
specifically set forth therein) revoke all prior designations.  If there is no
beneficiary designation in effect on the date of your death, your beneficiary
will be your surviving spouse or, if you have no surviving spouse, your estate.

 

9.                                      Administration of the Award.  Restricted
Unit Awards subject to these 2015 Restricted Unit Provisions shall be
administered by the Committee, which shall have the authority to select the
Participants, to determine the awards to be made to each Participant, and to
determine the conditions subject to which awards will become payable under these
2015 Restricted Unit Provisions.  Notwithstanding anything else contained herein
to the contrary, the Committee may delegate any and all of its duties and
responsibilities in respect of all Participants other than the Chief Executive
Officer and all members of the Company’s Performance and Accountability
Committee to a committee of officers comprised of the Chief Executive Officer,
the Chief Financial Officer, the Executive Vice President, General Counsel and
the Senior Vice President, Chief Human Resources Officer.  In the event that, at
any time any of the aforementioned offices shall be vacant (or the title
associated with such position shall be changed), the person performing the
duties of such position shall serve on such officer’s committee.

 

The Committee shall have full power to administer and interpret, and to adopt
such rules and regulations consistent with the terms of, the 2015 Restricted
Unit Provisions as the Committee deems necessary or advisable in order to carry
out such provisions.  Except as otherwise provided herein, the Committee’s
interpretation and construction of the 2015 Restricted Unit Provisions and its
determination of any conditions applicable to Restricted Unit Awards or the
granting of Restricted Unit Awards to specific Participants shall be conclusive
and binding.

 

The Committee may employ such legal counsel, consultants and agents (including
counsel or agents who are employees of the Company or a Subsidiary) as it may
deem desirable for the administration of the 2015 Restricted Unit Provisions and
may rely upon any opinion received from any such counsel, consultant or agent
and any computation received from any such consultant or agent.  All expenses
incurred in the administration of these 2015 Restricted Unit Provisions,
including, without limitation, for the engagement of any counsel, consultant or
agent, shall be paid by the Company.  No member or former member of the Board or
the Committee shall be liable for any act, omission, interpretation,
construction or determination made in connection with any Restricted Unit Awards
under these 2015 Restricted Unit Provisions other than as a result of such
individual’s willful misconduct.

 

10.                               Amendment.  By action of the Board or the
Committee, the Company may from time to time amend, terminate or discontinue the
2015 Restricted Unit Provisions at any time, but no amendment, termination or
discontinuance of these 2015 Restricted Unit Provisions will unfavorably affect
any Restricted Unit Award previously granted.

 

11.                               Effect on Employment and Other Benefits. 
Receipt of a Restricted Unit Award under the 2015 Restricted Unit Provisions
does not give any Participant any right to receive awards in the future or to
continue in the employ of the Company and its subsidiaries,

 

5

--------------------------------------------------------------------------------


 

and Restricted Unit Award recipients are subject to discipline and discharge in
the same manner as any other employee.  Income recognized as a result of any
payment in respect of Restricted Units will not be included in the formula for
calculating benefits under the Company’s Pension, 401(k), and Disability Plans.

 

12.                               Cooperation in Litigation.  By accepting a
Restricted Unit Award subject to these 2015 Restricted Unit Provisions, you
agree that after your employment terminates (regardless of the reason), you will
cooperate fully with the Company in connection with any current or future
claims, lawsuits, arbitrations, proceedings, examinations, inquiries or
investigations involving the Company that relate to your service with the
Company.  This includes being available on reasonable notice for interviews and
other communications with the Company’s counsel in connection with any such
matter and appearing at the Company’s request (and without a subpoena) to be
deposed or to give testimony.

 

13.                               Non-Solicitation Agreement.  By accepting a
Restricted Unit Award subject to these 2015 Restricted Unit Provisions, you
agree that for one year beginning on the date your employment terminates
(regardless of the reason), you will not (directly or indirectly) hire, solicit
for hire, or assist others in hiring or soliciting for hire, any employee of the
Company or its subsidiaries (“Company Employees”).  This provision shall not
apply if you worked in, or were a resident of, the state of California when your
employment terminated.  This provision shall not prohibit you or a future
employer of yours from hiring, soliciting for hire, or assisting others in
hiring or soliciting for hire, any Company Employee who (1) responds to a
general solicitation or advertisement that is not specifically directed to
Company Employees, (2) is referred to you or your future employer by a search
firm, employment agency or similar organization, or (3) directly or indirectly
contacts you or your future employer on their own initiative and without having
been solicited.

 

14.                               Trade Secrets; Solicitation of Customers.  By
accepting a Restricted Unit Award subject to these 2015 Restricted Unit
Provisions, you agree to permanently maintain the confidentiality of the
Company’s “Trade Secrets.”  Trade Secrets shall include any trade secrets as
defined by law, and shall specifically include information regarding customers
and agents or prospective customers and agents; marketing and sales techniques,
materials and information; records, documents and data; business practices,
policies, procedures and strategies; product and pricing information;
compensation arrangements; financial information; attorney-client
communications; and any other confidential or proprietary information relating
to the Company that is not available to the public.  (Information is not a Trade
Secret, however, if it is available in the public domain, has been obtained from
a source other than the Company, or has been lawfully obtained through means
other than your employment relationship with the Company.)  In addition, by
accepting a Restricted Unit Award subject to these 2015 Restricted Unit
Provisions you agree that for one year beginning on the date your employment
terminates (regardless of the reason), you will not — whether on your own behalf
or on behalf of or in conjunction with any person or entity — use the Company’s
Trade Secrets to solicit any business of the type conducted by the Company as of
your termination date from any person or entity that was either (1) a customer
or agent of the Company as of that date or (2) a prospective customer or agent
contacted, called upon, or serviced by the Company during the twelve months
before your termination date, or induce, promote, facilitate, or otherwise
contribute to the

 

6

--------------------------------------------------------------------------------


 

solicitation of such customers or agents or prospective customers or agents
through the use of Trade Secrets.

 

15.                               Recovery of Damages by the Company.  You agree
that if you were to violate any of paragraphs 12, 13, and 14 the amount of
damages suffered by the Company would be difficult to determine.  Therefore, you
agree that the Company will be entitled to recover liquidated damages from you
equal to the amount of income that you realize under this Award (including all
legally required withholdings) (or, if less, the portion thereof determined by
the Committee) if the Committee reasonably determines in good faith that you
violated any of paragraphs 12, 13, or 14.  All determinations under this
paragraph shall be made by the Committee, acting reasonably and in good faith,
and its determinations shall be final, binding and conclusive on you, the
Company, and any other person or entity affected thereby.  This liquidated
damages provision does not relinquish any equitable remedies and other claims
for damages that the Company may have.

 

16.                               Acceptance of Award.  No action is required if
you wish to accept your Restricted Unit Award.  If you wish to decline your
Restricted Unit Award, you must provide the Company with notice of your decision
on or before June 30, 2015 by writing or emailing Scott Adams, Protective Life
Corporation, P. O. Box 2606, Birmingham, Alabama 35202
(Scott.Adams@Protective.com).

 

--------------------------------------------------------------------------------

 

Questions regarding a Restricted Unit Award subject to these 2015 Restricted
Unit Provisions and requests for additional information about the 2015
Restricted Unit Provisions or the Committee should be directed to Beth Hinson,
Protective Life Corporation, P. O. Box 2606, Birmingham, Alabama 35202
(telephone (205) 268-3967, e-mail Beth.Hinson@Protective.com).  These 2015
Restricted Unit Provisions and your Award Letter contain the formal terms and
conditions of your Award, and you should retain them for future reference.

 

7

--------------------------------------------------------------------------------